Case 1:18-cr-00367-JPH-MJD Document 107 Filed 10/30/20 Page 1 of 1 PageID #: 435




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )       No. 1:18-cr-00367-JPH-MJD
                                                    )
 CONNIE O'BRIEN,                                    ) -01
                                                    )
                              Defendant.            )

                        Order Granting Motion for Extension of Time

         This matter is before the Court on the United States' unopposed Motion for Extension of

 Time.

         The Court finds that good cause exists for the requested extension of time. The motion,

 dkt. [106], is granted. The United States shall respond to Defendant's motion for compassionate

 release on or before November 12, 2020.

 SO ORDERED.

 Date: 11/2/2020




 Distribution:

 All Electronically Registered Counsel
